Citation Nr: 1608163	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-24 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lung disability, to include as due to asbestos exposure.
 
2.  Entitlement to service connection for psychiatric disability, claimed as bipolar disorder.

3.  Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to October 1980 with an honorable discharge and from July 1981 to February 1984 with a discharge under conditions other than honorable.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  The case was remanded by the Board in November 2012 and October 2014 for additional development, and is now returned to the Board for further appellate action.

The issues of entitlement to service connection for right knee disability and psychiatric disability are addressed in the REMAND that follows the ORDER below.


FINDING OF FACT

A lung disability has not been present at any time during the pendency of the claim.


CONCLUSION OF LAW

The criteria for service connection for lung disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a December 2007 letter, which was sent prior to the initial adjudication of the claim in November 2008.

The Board notes that the Veteran's service treatment records (STRs) for his period of service from July 1974 to October 1980 are not available.  The record reflects that the RO completed all indicated development to obtain the records and that further attempts to obtain the records would be futile.  The record also reflects that the Veteran was informed of the unavailability of the STRs for his honorable period of service and of alternative types of evidence that he could submit.  

Because pertinent STRs are not available, the Board has a heightened duty to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the Board has a heightened duty in a case where the STRs are presumed lost or destroyed).  

The Veteran's STRs for his period of service from July 1981 to February 1984 are of record.  The Veteran's post-service VA and private medical records, to the extent they have been identified by the Veteran, have also been obtained.  

The Veteran was afforded a VA pulmonary examination in December 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the report of the December 2014 VA examination and addendum are adequate for adjudication purposes because they provide the results of comprehensive examination.

The Veteran has not identified any additional evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability . . . . In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to the Veteran's claim.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

The Veteran claims entitlement to service connection for a lung disability, to include as due to in-service asbestos exposure.  He was afforded a VA examination in December 2014.  The examiner found that the Veteran did not have and has never been diagnosed with any lung disorder.  The examiner noted that the Veteran reported smoking half a pack of cigarettes per day for the past ten years, and five cigarettes per day prior to that.  The examiner acknowledged the Veteran's report of exposure to asbestos during service, and his complaints of shortness of breath after walking and occasional productive cough and tightness of chest.  The examiner ordered chest X-rays, which revealed clear lungs, normal heart size and pulmonary vascularity, and no acute disease or significant interval change in appearance of the heart, lungs, or pleurae.  In a March 2015 addendum, the examiner stated that the Veteran's pulmonary function test (PFT) results were normal.  

The examiner acknowledged that in February 2014, the Veteran's primary care provider recommended trying an albuterol inhaler to see if it would help, and told the Veteran to discontinue use if it did not help.  The examiner, however, found no diagnosable lung disorder.  Because the Veteran has not had any diagnosed lung disorder during the pendency of his claim, service connection for a lung disability must be denied.  See Brammer v. Derwinski, 3 Vet. App. at 225.

In reaching this decision, the Board has carefully considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable because the preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for a lung disability, to include as to due asbestos exposure, is denied.



REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claims for service connection for a right knee disability and psychiatric disability are adjudicated.

The Veteran was afforded a VA examination in December 2014.  The examiner diagnosed the Veteran with bilateral knee joint osteoarthritis.  The examiner credited the Veteran's report of a left knee injury in 1969, before service, and found that the Veteran's pre-service left knee disability was more likely than not aggravated by his military service.  The examiner did not provide an opinion addressing the Veteran's right knee, and the RO requested an addendum.  In the April 2015 addendum, the examiner opined that the Veteran's right knee disability was less likely than not related to his military service.  As the entire rationale for his opinion, the examiner stated that the Veteran's STRs were negative for any right knee condition while in service or for one year after service.  The Board has noted, however, that the Veteran's STRs for his period of service from July 1974 to October 1980 are unavailable for review.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. at 312.  Because the examiner's opinion relied entirely on the absence evidence of treatment for a right knee disorder in the Veteran's STRs, which are not of record, the opinion cannot be considered adequate.  As such, a remand for a new examination and opinion is necessary.  The Board notes that the Veteran has consistently maintained throughout the period of the claim that his right knee condition began in service.  Upon careful review, the Board finds nothing in the record to contradict the Veteran's statements, and the Board finds his statements to be credible.  Accordingly, on remand the examiner should be instructed to treat the Veteran's statements as credible for purposes of providing a new opinion. 

The Veteran was also afforded a VA psychiatric examination in December 2015.  The examiner diagnosed the Veteran with persistent depressive disorder, antisocial personality disorder, and cocaine use disorder.

The examiner opined, with regard to the Veteran's persistent depressive disorder and antisocial personality disorder, that although the Veteran was perhaps treated for the first time in service, this treatment was for the same behaviors the Veteran had been exhibiting since childhood.  The examiner stated that there is no evidence that either condition was worsened during service, and noted the Veteran's report that after the military got him out of the ghetto, his depression and overall sense of well-being absolutely improved.  In addition, the examiner stated that antisocial personality disorder is a constitutional or developmental abnormality diagnosable only if starting prior to adulthood, and therefore, by definition, is not relatable to military service.  The examiner stated that in the Veteran's case, all of the requisite criteria for the disorder were in evidence by the time he was a pre-teen.  Accordingly, the examiner concluded that neither the Veteran's persistent depressive disorder nor his antisocial personality disorder was caused by or aggravated by the Veteran's military service.

The Board notes that personality disorders are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303 (c).

With respect to the persistent depressive disorder, there is no reason to believe that it was found on the examination for the Veteran's entrance onto active duty in July 1974.  Therefore, the Board finds that the presumption of soundness applies in this case.  The presumption of soundness can only be rebutted by evidence that clearly and unmistakably establishes that the depressive disorder existed prior to service and clearly and unmistakably establishes that the depressive disorder was not aggravated by service.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).  

The December 2015 VA examiner's opinion does not adequately address the presumption of soundness.  Therefore, the Board has determined that the Veteran should be afforded another VA psychiatric examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.

With respect to the Veteran's cocaine abuse, the Board notes that service connection may not be granted for drug abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1110, 1131 (West 2014); 38 C.F.R. § 3.301 (2015).  However, a veteran is not precluded from receiving compensation for drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Therefore, the VA examiner should also address whether the Veteran's cocaine abuse was caused or permanently worsened by an acquired psychiatric disorder.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, who has not performed an examination or proffered an opinion in this case, to determine the nature and etiology of all right knee disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed. 

Following the examination of the Veteran and the review of the relevant records and lay statements, the examiner should identify all right knee disorders that have been present during the period of the claim.

With respect to each right knee disorder present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during the Veteran's period of active service from July 1974 to October 1980 or is otherwise etiologically related to that period of service.

In providing his or her opinion, the examiner must consider and discuss the Veteran's competent lay statements to the effect that his right knee disability began during service.  The examiner should consider these statements to be credible for the purpose of providing the requested opinion.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC also should afford the Veteran a VA examination by psychiatrist or psychologist, who has not performed an examination or proffered an opinion in this case, to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed. 

Following the examination of the Veteran and the review of the relevant records and lay statements, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.

With respect to each such disorder (excluding drug abuse), the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during the Veteran's period of active service from July 1974 to October 1980 or is otherwise etiologically related to that period of service.

With respect to any drug abuse disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by an acquired psychiatric disorder.

In providing his or her opinions, the examiner must consider and discuss the Veteran's competent lay statements.  The examiner should consider these statements to be credible for the purpose of providing the requested opinions.

The examiner must provide the rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


